Situation in Burma (debate)
The next item is the statements by the Council and the Commission on the situation in Burma.
President-in-Office of the Council. - (SL) The European Union is closely following the situation in Burma, or Myanmar. We are actively supporting efforts, made primarily by the United Nations, to accelerate the transition to democracy, reconciliation and the country's development. We are also consulting our Asian partners about all these issues. The special envoy, Mr Fassino, reported to the European Parliament on the situation in Burma/Myanmar. He also informed Parliament about the alignments taking place with Burma's neighbours and other ASEAN members.
As we know, the United Nations Special Envoy, Mr Gambari, visited the country at the beginning of March. I must stress our disappointment that his visit did not have any obvious results. Most of all, we had the impression that the Burmese authorities were not prepared to cooperate with the international community. The European Union would like to see the authorities accept Mr Gambari's proposals for a further political process. The entire international community agrees with these proposals, which are not too far-reaching.
The EU and Mr Gambari are pointing to similar problems. In addition, the EU regularly sends key political communications to Burma/Myanmar. One of those key communications is the recent European Parliament resolution regarding the situation in that country. Our central joint message is principally that national reconciliation, stability and prosperity will only be possible through a credible and inclusive process of democratisation. This is why the European Union is keenly following the response of the opposition to the coming referendum on the constitution.
We are calling on the authorities to allow an unimpeded and open debate about the constitution before the referendum, to stop persecuting political activists and to repeal laws that limit the freedom of expression. Regardless of the current situation, the European Union has not lost hope that the Burmese authorities will guarantee a free and fair referendum and allow the presence of international observers. It is prepared to support observers from ASEAN countries.
In addition to allowing correct conduct of the referendum, we are calling on Burma to release political prisoners and cease arrests. The Council joins the European Parliament in appealing to Burma not to extend Mrs Aung San Suu Kyi's house arrest. We hope that China and ASEAN countries will also continue to support Mr Gambari's mission and the position of the United Nations Security Council in the future. We sent this message through diplomatic channels and via our special envoy.
At the session of the General Affairs and External Relations Council to be held next week, the European Union intends to extend the validity of the Common Position on Burma. In this way humanitarian activities, albeit limited, will still be possible while sanctions remain in force. We are calling on international partners to secure more aid, which the citizens of Burma urgently need. The European Union will continue to provide such aid.
Vice-President of the Commission. - (FR) Mr President, ladies and gentlemen, Mrs Ferrero-Waldner is unable to attend this meeting. On her behalf and on behalf of the Commission, I would like to say a few things about Burma.
In a couple of weeks, on 10 May, the Burmese people will be asked to approve or reject a constitution. The European Union and its partners believe that in the preparation of the draft constitution there was insufficient involvement of the various political forces and ethnic groups that exist in the country. The ruling junta has done exactly as it pleases in this process.
As a consequence, the constitution stipulates that 25% of the members of parliament will be appointed from the military while the remaining 75% will be elected. It is possible that Aung San Suu Kyi may be able to vote in the elections scheduled for 2010, and perhaps even stand as a candidate, but the regime seems to want to prevent her from becoming President of the Union of Myanmar some day. China, India and ASEAN have some influence: their main concerns are the country's stability as well as trade relations and investment.
With the assistance of discreet Chinese diplomacy, Mr Gambari, the UN Special Envoy, was unable to open up the political process any further and he stated that he was going to concentrate on economic, social and humanitarian issues.
Given the absence of tangible projects, on 29 April the General Affairs Council will discuss all the possible operations the European Union could carry out to influence the situation in Burma. I would like to stress that the European Union's aim is to promote a balanced approach to the Burmese issue; above all we want objective results. On 19 November 2007 the Council adopted a version of the common position which introduced new sanctions. The EC Regulation entered into force on 10 March and its annual review is due to take place at the end of this month.
The European Union's sanctions reflect our dissatisfaction with the slow rate of progress towards democracy, the persistent detention of numerous political prisoners and the violation of fundamental freedoms. Nevertheless, the impact of the sanctions must be examined regularly to ensure that they are having a direct impact on the members of the regime and their resources. The Commission has established assistance programmes under the general cooperation policy and these focus on health and education. I am pleased to note that the European Parliament has expressed its support for these measures under its right of scrutiny.
This is in addition to ECHO's humanitarian aid to assist neighbouring countries and the Burmese refugees in the region. We continue to support Mr Gambari's mission. The European Union is part of the 'Group of Friends', which brings together in New York the five permanent members of the UN Security Council, the ASEAN Chair, India, Japan and Norway, which are all involved in monitoring the situation in Burma. The EU Special Envoy for Burma, Mr Fassino, plays a key role in supporting Mr Gambari's mission. That is the information I wanted to pass on to you on behalf of Mrs Ferrero-Waldner.
on behalf of the PPE-DE Group. - Mr President, we are discussing Burma today, because the European Union's targeted sanctions are due for renewal in five days' time and the Burmese authorities are pressing ahead with a referendum on their sham constitution in just over two weeks.
We want to make a sincere appeal to the Burmese regime to take a step that is very much in its own interest as well as the interests of the Burmese people: to take the necessary action to rejoin the international community of nations. The policy of suspicious isolation has been tried for almost the whole of Burma's life as an independent state and it has failed. It has harmed Burma and it has harmed the Burmese people.
In 1948, Burma was the world's largest exporter of rice, the producer of 75% of the world's teak and the wealthiest country in south-east Asia. It was believed to be on the fast track to development. Today, it has a GDP per capita lower than Rwanda or Bangladesh.
The Burmese economy urgently needs assistance from international financial organisations, yet, ever since Burma turned in upon itself and away from democracy, the Asian Development Bank, the World Bank and the International Monetary Fund have all, quite rightly, refused to extend any further financial help. The refusal of the Burmese regime to engage with external realities has led countries across the world to impose economic sanctions.
Burma needs friends to help protect its national interests on the global stage, but even ASEAN has now declared, again quite rightly, that it will no longer defend the Burmese authorities in any international forum.
We say to the Burmese Government: the world is not against you if only you will stop turning your back against the world. You do not need to be frightened of the international community any more than you need to fear your own people. You do not need the ninth largest army and the fifteenth largest military budget in the world. You do not need to live in a bunker. Recognise the democratic aspirations of your people, cease the political repression and enable opposition forces to engage fully and freely in a fresh constitutional process.
on behalf of the PSE Group. - Mr President, first of all we want to call on the Burmese regime: to release political opponents and the more than 1 800 political prisoners, including Aung San Suu Kyi, the leaders of the '88 Generation Students and the leaders of the Shan Nationalities League for Democracy arrested in 2005; to account for all the casualties and missing persons from last September's crackdown on protests by Buddhist monks and democracy activists, including the whereabouts of missing monks and nuns; to secure access to Burma for the incoming UN Special Rapporteur on the situation of human rights in Burma and to permit opposition political parties to meet with the Special Envoy.
There are real concerns about the so-called referendum: there is a danger that the referendum under current repressive conditions will only cement in place continued military rule. Since announcing the referendum, the government issued Law No 1/2008, which denies voting rights to members of religious orders, including monks and nuns. It also imposes a three-year prison sentence on anyone found 'lecturing, distributing papers, using posters or disturbing the voting in any other manner in the polling booths or at a public or private place to destroy the referendum'.
We seek guarantees from the Government to convene independent election commissions, compile a proper voter registration list, lift longstanding restrictions on the media, permit freedom of association, expression and assembly in Burma, and revoke new regulations that criminalise legitimate debate about the referendum.
on behalf of the ALDE Group. - (IT) Mr President, ladies and gentlemen, Commissioner Barrot, you referred to a balanced approach. I must say that I fear the approach is overly timid, first and foremost because there is information that this House needs to know, namely that the EU possesses instruments for the promotion of democracy and human rights.
These are new instruments, and now it is not even mandatory to have authorisation from a country's dictatorship to be able to disburse the funds. Therefore, either we discuss what is happening as onlookers or, alternatively, we discuss it as people who are wondering what can be done. If that is the case, we need to know - today - how we are disbursing these funds, whom we are able to help, and how we are managing to get information into and out of the country. For example, we need to consider how money is being spent in the so-called war on drugs, money which in Burma goes straight into the Burmese regime's coffers so as to be better able to repress its own people, courtesy of the United Nations Office. We in the European Union should also confront this problem. As for the referendum, it is not so much that it did not sufficiently involve all parties, as you said: the referendum is a cover-up so that the regime is better able to carry on wantonly flouting human and civil rights in Burma.
I wished to say to the Council representative, Mr Lenarčič, that since the monks were heavily involved in the non-violent struggle and even paid with their lives for that struggle, I think your announcement that you intend not to invite the Dalai Lama to Brussels for much-needed political dialogue with the EU countries will symbolically have - and has already had - a negative impact on the non-violent struggle of the Burmese people, especially the monks.
on behalf of the UEN Group. - (GA) Mr President, in October last year, the world was witness to thousands of Buddhist monks and members of the public marching through the streets of Rangoon demanding freedom and reform from Burma's unjust and violent military regime. This was the largest anti-government demonstration since the bloody suppression of the first democracy movement in 1988.
If anybody thinks that the situation could have been worse than it was last year, all we have to do is look at the evidence: poverty, food shortages, continuing oppression, the elimination of political opponents, the continuing incarceration of a Sakharov and Nobel Peace Prize winner, the continuing oppression and suppression of any alternative viewpoint being brought forward.
It is incumbent on us within the European Union to continue the strong messages of support that we gave in September 2007 to the people who are campaigning in Burma. Now we are being faced with a situation whereby a new constitution is being put to a referendum and this constitution is being labelled by some as the next step towards the restoration of democracy, yet it allocates a quarter of the seats in the parliament to the military; it forbids Ms Aung San Suu Kyi from standing as a candidate for that election because she is married to a foreigner, and it forces those to abide totally by the diktat of the junta.
China must now be involved in bringing pressure to bear on the junta in Burma to ensure that proper representation is given to the people, but Bangladesh and Thailand must also be given support to allow them to encourage the Burmese authorities to look anew. We must redouble our efforts in sanctions and in taking strong political action, not just at European level, but throughout the world, and in particular at the United Nations. All Member States of the European Union should be speaking with one voice at the United Nations to put pressure on the authorities to take action at that level.
on behalf of the Verts/ALE Group. - (FR) Mr President, as has just been pointed out, the humanitarian and human rights situation in Burma is deteriorating and it is up to the next General Affairs and External Relations Council to acknowledge this loud and clear and to redefine the action implemented under the European policy.
What seemed initially to be a positive sign, the famous constitutional reform, quickly became an utterly Machiavellian project. The presence of military personnel in government is thus going to be included formally in the constitution, in violation of all international standards and in the absence of any observers, while all those who oppose the current regime are excluded from electoral representation. This is a complete farce and it will plunge Burma even further under the junta's iron rule.
It has to be said that this represents a failure of the inclusive strategy, within Burma itself and at regional level, implemented by the European Union and the United Nations. Our Envoy has not even managed to set foot in Burma. Today our double-sided strategy - sanctions/incentives - therefore has to become more effective and more focused. In other words, we need better, more insightful and more regular implementation of the criteria already laid down in accordance with the stated objectives.
Our financial measures must isolate completely the companies that are linked to the junta or that, in one way or another, help to fund it, as well as the people in power who can swan off to other countries to go shopping and send their children to schools abroad. The same applies to the banking sanctions imposed on them, which at present do not prohibit transfers via European banks.
As far as ASEAN is concerned, the negotiations on the free trade agreement must be seen as an opportunity to ensure that the neighbouring states refrain from implementing any strategy that might offset the sanctions against Burma.
The second aspect relates to incentives. At the same time, we must support the life blood of the country: on a humanitarian level, which goes with saying of course, but also on a political level. That means publicly condemning the Burmese authorities, denouncing the content of the referendum and the procedures used, and promoting with conviction the rule of law and fundamental freedoms via EIDHR projects. It also means supporting and protecting human rights activities, combating the impressment of children into armed factions and protecting children from violence.
(IT) Mr President, ladies and gentlemen, please do not think me Chinaphobic because I often criticise China's position in my speeches. However, I think there can be no doubt when it comes to the situation in Burma and the well-known responsibilities of the Chinese Government, which backs the Burmese Council of State. These are moreover the same responsibilities that China has in Darfur, in Tibet and in many other parts of the world where human rights violations are being perpetrated, not least in China itself.
Obviously, then, I can join in with and endorse the expression of indignation, abhorrence and condemnation customarily contained in our resolutions, but I remain sceptical as to how effective it can be. I back the clear condemnation and deplore the fact that in 45 years the Burmese regime has made no progress on respect for human rights and freedom of conscience.
How could I fail to condemn the political and ethnic repression of the Burmese people? Indeed, I would take this opportunity to recall in particular the case of the Karen people who have been proudly holding out for decades in defence of their identity, and I would just as resolutely condemn the referendum mechanism enshrined in the constitution which the regime is seeking to impose on Burma. Of course, ladies and gentlemen, on a sentimental level I agree with everything stated in the resolution, but given that - as usual - everything emanating from EU acts remains at the level of sentiment I think it is utterly useless. As the resolution says, not even the renewed targeted sanctions have had the desired impact.
Consequently, it is certainly worth calling for the sanctions to be tightened, but similar pressure should above all be used against states such as China, Russia and India, in order that, by virtue of their economic and political influence over the Burmese regime, they cooperate with the European Union in this area and stop supplying weapons and strategic resources. Basically I also agree with the points put very cogently by Mrs Flautre.
(DE) Mr President, ladies and gentlemen, in a few days' time, the Council will decide whether to maintain its common position on Burma and whether to maintain sanctions. In Burma, there have been no substantive changes with regard to democracy, the rule of law or respect for human rights. Almost 2 000 political prisoners are being detained there. Opposition leader Aung San Suu Kyi has been under house arrest for years. In short, there is not the slightest reason to ease the sanctions.
Admittedly, a constitutional referendum has been announced and a draft constitution has been published, but this lacks any democratic legitimacy. The public has not been consulted, and neither has the democratic opposition. The draft constitution is full of democratic shortcomings. It is absurd that a quarter of the seats in parliament will go to the military. It is absurd to exclude candidates who are married to a foreigner or have children who are foreign nationals. All this testifies to a lack of democratic progress.
What is to be done? I endorse the appeals voiced by previous speakers, especially the measured comments of my colleague Geoffrey van Orden. However, we cannot address the issue of Burma on our own. Without the support of the Chinese, the junta would not survive. That is why the Chinese also have a responsibility for what is happening there. China has moved in to fill the economic vacuum created by the West's sanctions and is reaping the benefits. That is why an approach must be made to China if we want to see any change in the situation in Burma.
I would also like to appeal to my friends in ASEAN. I know that my ASEAN friends regard any comment about Myanmar as interference in their domestic affairs, but I am also aware that the situation in Myanmar makes them uneasy. My message to them is that Myanmar is blighting ASEAN's image in the world, so ASEAN too must bring pressure to bear.
Mr President, I welcome the statements of the Council and of the Commission this afternoon, but with 700 political prisoners detained following last year's demonstrations and General Than Shwe having refused to meet UN Special Envoy Gambari, renewing our common position six months later is necessary - but it is not enough. Why not extend sanctions to oil and gas, where the regime is making its core funding? If the United States imposes sanctions on finance and banking, denying foreign currency to the regime, why does the European Union not do so? What steps can be taken to enable humanitarian access to eastern Burma, where 3 000 villages are reported razed to the ground and where European aid agencies are ready to act? Buddhist monks have written 'no' on their monastery walls to send their message to Burmese civilians for the constitutional referendum in May. Europe's message to Burma must also be a resounding 'no' to dictatorship and 'yes' to democracy.
(FR) Mr President, it is now six months since the demonstrations in Rangoon revealed to the world the serious human rights violations taking place on a regular basis in Burma.
It seems, unfortunately, that international public opinion has already forgotten about this country in crisis. The reality is that we must provide unfailing support for the people of Burma and adopt a coherent long-term strategy to guarantee, finally, respect for democracy, for the freedom of the press and for the freedom of religion, expression and association.
In spite of the diplomatic pressure, in spite of the exemplary action of Aung San Suu Kyi, who, I must remind you, was awarded the Sakharov Prize in 1990, and in spite of the efforts of international civil society, the situation has not improved: because they do not have the right to vote, 400 000 Buddhist monks will not be able to take part in the referendum.
This unacceptable situation is proof that the pressure applied to date has been inadequate. The sanctions against the Burmese regime must be extended and must target the political elite rather than the population.
Above all, I hope that the EU's action will be strengthened. In order to raise awareness among the public, I ask, we ask, that Aung San Suu Kyi - who embodies this fight - be given the freedom of all the European capitals, thereby demonstrating our determination to see to it that human rights and freedom in Burma are promoted effectively.
(ET) When I enter the Parliament building in Brussels in the mornings, Aung San Suu Kyi looks down at me with her sad eyes from a great placard and I must confess that every morning I feel embarrassingly powerless.
The resolutions which we have adopted almost unanimously have had no effect whatever. Today when I heard both the Commission and the Council representatives speaking here I noticed the rhetoric: 'We hope, we wish, we consider, we are concerned'. Is this not too demure an attitude to take in respect of a regime like this? We must clearly speak with one voice, and do so much more forcefully.
How do we move forward? We always come back to economic sanctions. In my view this is clearly, however, the only way to influence this regime; we must of course monitor very carefully where our development aid goes. Our money must be conditional upon very specific reforms in this society.
Mr President, I have been in Burma and seen the misery and the oppression under which the Burmese people live. Disgracefully, Europe has not done enough to help the Burmese - their courageous monks, their political prisoners, their brave leader Aung San Suu Kyi - to get freedom and to get rid of the junta oppressors.
Europe has not done enough to mobilise influential neighbours such as Thailand, Malaysia, Singapore and especially Indonesia to come in support for those who fight for human rights and democracy in Burma.
Europe has not done enough to press China and India to stop supporting in one way or another the Burmese oppressors. Europe has not done enough to prevent and punish European companies such as the French Total who keep doing business in Burma, thus helping pay the drug mafia and the oppressors who form the Burmese junta. Europe must act now and refuse to accept the farce of a referendum.
Mr Barroso and his Commissioners heading to Beijing today must talk firmly and clearly about Burma and Beijing's responsibilities and its sad state. The current and the next Council presidency must act decisively to make a difference for the people of Burma, namely by strictly implementing the sanctions decided and by pushing the UN Security Council to act against the Burmese oppressors.
Mr President, this House is becoming habitual in passing resolutions, resolutions which are totally ineffective to a very large extent. Also, we are used to applying sanctions, which are also totally ineffective, because they are not directed at those who are responsible for really changing things, but are, as in this case, directed at the ordinary people of Burma, whose lives we are making even more miserable.
It has already been mentioned that the real culprit in this case is China. Are we directing any sanctions against China? No! The EU market is flooded with defective goods that we are purchasing from China. Why are we not applying any sanctions to China in order to see how that affects the situation in Burma?
Mr President, I agree with my colleagues on this matter. It is not only a case of there being no change over the last number of months, but of there being no change for 50 years.
There are breaches of human rights on a daily basis. Religious communities do not come onto the streets unless they believe that there is something radically wrong with a country. We saw that a number of months ago, when the monks came onto the streets, because they felt that they could get their message across. The reaction of the junta was otherwise: it made sure that their protests on the streets were immediately stopped and quelled, and the murders that occurred immediately thereafter are outrageous. And this government has continued to remain in power.
The main culprits here are the companies and the countries that deal with Burma: those that are supplying arms and buying its products. I agree with my colleagues that we should be more proactive in forcing China to take a very different course of action in dealing with Burma. That is the only way we can get change. We also need to take action and talk to those European companies that are helping this junta. Unless we take action ourselves, it is going to be very difficult for us to force change on other countries. I support this motion for a resolution.
Mr President, Burma is one of those issues which quite properly generates considerable input into MEPs' mailboxes.
I see parallels between Burma and Zimbabwe. Both were once thriving economies. Both then turned from democracy to oppression and all that goes with it: the denial of basic freedoms, extreme poverty and oppressive militarism.
But I also see a parallel in the EU's response to both Burma and Zimbabwe. Both, frankly, are far too timid in that regard. We heard from the Commission and the Council today, but what really had they got to say to us? Very, very little.
I say we must be much more robust. We must step up the economic and the other sanctions and we must put in place a proper and total arms embargo. We must apply pressure where maybe it will have the most effect: on those regimes, those sympathisers, like China, who are propping up this junta. Only then, particularly when we deal with those who have an attitude of ambivalence to the military junta, can it change.
President-in-Office of the Council. - (SL) I have already mentioned that at its next session the General Affairs and External Relations Council will debate the question of Burma and is likely to adopt some conclusions. I will address this matter later, but first I would like to respond to some comments.
Firstly, Mr Cappato. I would like to stress that so far the Council has not at any time debated the possibility of inviting the Dalai Lama to a meeting with the General Affairs and External Relations Council. Nor do I believe that such a meeting could ever happen. If it did happen, it would revolve around Tibet and not Burma, which is the topic of debate at this moment. However, I would like to say this: What is needed to improve the situation in Tibet is not so much a dialogue between the European Union and the Dalai Lama, but more a dialogue between the Chinese authorities and the Dalai Lama. The Slovenian Presidency has already called for that several times.
Now something about the next session of the General Affairs and External Relations Council. We expect the Council to reach conclusions and decide that it will reiterate its deep concern about the situation in Burma and call on the Burmese authorities to act urgently to bring about a transition to legitimate civilian rule and national reconciliation. We also expect the Council to call for an open debate on the referendum, which should be conducted freely and fairly. In addition, as Mrs Flautre mentioned, we expect the Burmese authorities to invite international monitors to oversee the referendum.
I am in no doubt that the Council will call for the immediate release of all political detainees, as pointed out by Mr Howitt. Nor do I doubt that at the same time it will appeal for the release of Mrs Aung San Suu Kyi. We also expect sanctions, which, as Mr Van Orden correctly remarked, are due to end, to be extended for a further 12 months with the possibility of modifying them, that is to say tightening or relaxing them, at any given time according to the situation.
As regards weapons, and in response to Mr Romagnoli, the European Union has prohibited the export of any kind of weapons or associated materials to Burma. That is part of the European Union's sanctions and we expect that to be extended together with the sanction system or mechanism. We are trying to get other Member States to join us in this.
Finally, I should add that one could say, as Mrs Flautre said, that the United Nations' strategy towards Burma has failed. However, one could also say that it has not yet borne fruit. My inclination is towards the latter.
Vice-President of the Commission. - (FR) Mr President, I have listened carefully to all the comments, which reflect the fact that Burma still has a long way to go before it finds the road to democracy, and we are all too aware of that. We must continue to strengthen our policy, and in this regard I would like to point out that we recently stepped up the sanctions targeting the regime and the leaders in particular. The Council is currently looking into the possibility of broader financial sanctions.
I would add that, as far as the political prisoners are concerned, the General Affairs and External Relations Council on 29 April will be an opportunity to send a message to the regime once again to ask it to put an end to the intimidation and imprisonment. We are extremely committed to maintaining solidarity with Aung San Suu Kyi. I should point out that we cannot contact her directly but we are in contact with members of her party.
Over and above the sanctions, some of you obviously mentioned cooperation with neighbouring countries, which must help us to influence the Burmese regime, and Mrs Ferrero-Waldner will raise the Burmese issue in China this week. The Commission has also made approaches to the Thai Government while Indonesia appears to be preparing a new initiative. However, you are entirely right to emphasise the importance of action by the other countries in the region.
I now come to the problem of assisting the population. The Burmese people must not pay the price for the political stagnation the leaders have brought about in the country. As far as Europe is concerned, condemnation and the simple isolation of Myanmar are not enough. I want to point out that when providing assistance we endeavour to take every opportunity to stress that it is only through better governance by the regime that this assistance will be as effective as we hope.
Mr Cappato, in particular, expressed concern about the way in which the international aid is monitored. I must point out that the international aid is provided via the UN agencies and NGO partners, and I can tell you that we monitor it very closely. However, you were right to raise this issue.
Therefore, I believe that what we want is to apply as much pressure as possible to ensure that Burma moves towards democracy at a faster pace. At the same time, we must see to it that the people of Burma do not have to suffer even more as a result of total isolation, as this would probably not be the appropriate response.
To conclude the debate I have received six motions for a resolution pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 24 April 2008.
Written statements (Rule 142)
in writing. - I sincerely welcome this resolution which demonstrates Parliament's continued concern with the situation in Burma. We have a responsibility to ensure that events in this country do not 'fall off the radar'.
It is a well known fact that despite plentiful resources and fertile land, Burma remains one of world's poorest countries. It is also widely accepted that the military junta are responsible for a catalogue of human rights abuses, including the brutal treatment of Buddhist monks who protested against the regime.
In light of recent developments, notably the military junta's intention to force through a wholly undemocratic and illegitimate constitution, it is high time that the European Union exercises all its influence in order to attempt to improve the situation.
The time for simply debating the situation in Burma within the international arena is over. Negotiations between the UN and the Burmese authorities have proved to be entirely ineffective. Targeted sanctions on the junta and businesses connected to it are now urgently required.
I fully support this resolution which calls on Council to put into force broader and tougher sanctions on the Burmese military regime. In this regard, I sincerely hope that our words are followed by actions.